Title: Washington’s Summary of General Officers’ Opinions, 7 November 1780
From: Washington, George
To: 


                        
                            
                                c.7 November 1780
                            
                        
                        The Sum of the whole is
                        That no detachm’ts should be made from this army.
                        That West point and its Dependencies should be particularly attended to.
                        That we ought to be in Winter Qrs by the middle of November at furthest.
                    